DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2020 and 07/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 recites limitations "if the film layer is attached to the window”. The term “if” is indefinite because the term indicates there are possibilities that the condition may not happen. When the condition does not happen, the scope of the claim is not clear. It is recommended to use "when" in place for "if" which is definite. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 2, 5-10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2002/0101390 A1) in view of Senior (US 2018/0317097 A1).
Regarding claim 1, Takeuchi teaches an antenna assembly comprising: 
an antenna array including at least one antenna (Fig. 1, [0072] radiator 7, [0076] slot array antenna, array antenna); 
a film layer made of at least one insulating substance (Fig. 1, 5, [0043] a plastic film, a plastic plate), spaced a predetermined first distance apart from the antenna array (Fig. 1, g, f), and bonded to a surface of a window (Fig. 1, 4, 5, [0073] window glass sheet 4); and 
an assistant installation structure attached and fixed to the window ([0073] mounting table attached to a support arm fixed to a window frame).
However Takeuchi does not explicitly teach an antenna assembly comprising an assistant installation structure having a first surface attached and fixed to the window and a second surface on which an antenna array seat is formed.
Senior teaches an antenna assembly comprising an assistant installation structure having a first surface attached and fixed to the window and a second surface on which an antenna array seat is formed (Fig. 1, 24, [0041] windowsill).
Senior [0018]). 
Regarding claim 2, all the limitations of claim 1 are taught by Takeuchi in view of Senior.
Takeuchi further teaches an antenna assembly, further comprising a lens (Fig. 1, [0056] converging member 1, [0044] lens) spaced a predetermined second distance from the antenna array (Fig. 1, f) and disposed between the antenna array and the film layer (Fig. 1, 4, 5, 1, 7). 
Takeuchi in view of Senior does not explicitly teaches a seat for the lens is formed on the second surface of the assistant installation structure.
However it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to expect that a seat would be formed on the windowsill of Senior in order to place the lens since position of the lens is required to be between the antenna array and the film layer.  
Regarding claim 5, all the limitations of claim 1 are taught by Takeuchi in view of Senior.
Senior further teaches an antenna assembly, wherein the assistant installation structure is attached and fixed to a sill of the window (Fig. 1, 24, [0041] windowsill).
Regarding claim 6, all the limitations of claim 1 are taught by Takeuchi in view of Senior.
[0073] mounting table attached to a support arm fixed to a window frame).
Regarding claim 7, all the limitations of claim 1 are taught by Takeuchi in view of Senior.
Senior further teaches an antenna assembly, wherein the antenna array is fixed by being coupled to the assistant installation structure through the antenna array seat (Fig. 1, 16, 24).
Regarding claim 8, all the limitations of claim 1 are taught by Takeuchi in view of Senior.
Senior further teaches an antenna assembly, wherein the antenna array seat is formed so that the antenna array can be detachably attached to the assistant installation structure (Fig. 1, 16, 10, 24).
Regarding claim 9, this claim has substantially the same subject matter as that in claim 1. Therefore, claim 9 is rejected under the same rationale as claim 1 above.
Regarding claim 10, this claim has substantially the same subject matter as that in claim 2. Therefore, claim 10 is rejected under the same rationale as claim 2 above.
Regarding claims 12-15, all the limitations of claim 9 are taught by Takeuchi in view of Senior.
Claims 12-15 recites several different structures of the assistant installation structure by which the assistant installation structure is coupled to the window.
Takeuchi and Senior do not disclose the same structures of the assistant installation structure by which the assistant installation structure is coupled to the window, however Takeuchi [0073] mounting table attached to a support arm fixed to a window frame; Senior Fig. 1, 24, [0041] windowsill).
Therefore, it would have been obvious design choices to a person of ordinary skill before the effective filing date of the claimed invention to modify Takeuchi or Senior to obtain the invention as specified in the claims 12-15 because Applicant has not disclosed that the claimed structures provide advantages, are used for a particular purpose, or solve a stated problem and one of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Takeuchi’s and/or Senior’s assistant installation structures that holds antenna assembly and lens.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2002/0101390 A1) in view of Senior (US 2018/0317097 A1) as applied to claim 2 above, and further in view of Turpin (US 2018/0183152 A1).
Regarding claim 3, all the limitations of claim 1 are taught by Takeuchi in view of Senior.
Takeuchi in view of Senior does not explicitly teach an antenna assembly, wherein the lens is composed of a plurality of unit cells, and the unit cells correct a phase of radio waves radiated from the antenna array in accordance with permittivity.
Turpin teaches an antenna assembly, wherein the lens is composed of a plurality of unit cells (Fig. 11, [0107] array of lenses), and the unit cells correct a phase of radio waves radiated [0103] refractive index is based on permittivity).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the teachings of Turpin to the teachings of Takeuchi in view of Senior in order to achieve low profile, wideband operation, and beam steering and/or multiple beams over wide angular field of regard (Turpin, [0012]).
Regarding claim 11, this claim has substantially the same subject matter as that in claim 3. Therefore, claim 11 is rejected under the same rationale as claim 3 above.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2002/0101390 A1) in view of Senior (US 2018/0317097 A1) as applied to claim 2 above, and further in view of Fukatani (US 2004/0234778 A1).
Regarding claim 4, all the limitations of claim 1 are taught by Takeuchi in view of Senior.
Takeuchi in view of Senior does not explicitly teach an antenna assembly, wherein permittivity of the insulating substance of the film layer is lower than permittivity of the window and higher than permittivity of air, and the film layer reduces a loss of transmission of radio waves through the window if the film layer is attached to the window.
Fukatani teaches a laminated glass for antenna, wherein permittivity of the insulating substance of the film layer is lower than permittivity of the window and higher than permittivity of air, and the film layer reduces a loss of transmission of radio waves through the window if the film layer is attached to the window ([0018] relative permittivity of interlayer film).
Fukatani [0016]) beneficial for high performance information communication (Fukatani [0007]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487.  The examiner can normally be reached on M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEOKJIN KIM/Primary Examiner, Art Unit 2844